Citation Nr: 1513237	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-07 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type I.

2.  Entitlement to service connection for an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117 manifested by chronic fatigue and diarrhea.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.   


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In August 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  At the time of the hearing, the Veteran and his representative submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may consider such newly received evidence.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.   

The claims for service connection for diabetes and an undiagnosed illness manifested by chronic fatigue and diarrhea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served as an infantryman in the Southwest Asia theater of operations and stressors associated with such service are presumed.  

2.  The Veteran does not have PTSD as a result of a presumed in-service stressor. 

3.  An acquired psychiatric disorder other than PTSD is not shown to be causally or etiologically related to any disease, injury, or incident during service, and a psychosis did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

With respect to the claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2012 letter, sent prior to the initial unfavorable decision issued in August 2012, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for an acquired physiatric disorder, to include PTSD and depression.  Enclosed with this letter was a questionnaire requesting that the Veteran submit information as to the stressors he believed resulted in PTSD.  This letter also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service VA treatment records and Social Security Administration (SSA) records have been obtained and considered.  In this regard, the Board notes that, while VA treatment records dated from August 2012 to February 2013 are of record, only computer screenshots of the Veteran's appointments from November 2001 to May 2012 are in the file.  However, as relevant to the claim decided herein, the Board finds that a remand to obtain full records is not necessary as the available records do not show that an acquired psychiatric disorder has been diagnosed by VA providers; rather, the Veteran's medical history dated from November 2001 to the present only includes physical ailments.  Furthermore, at the April 2012 VA examination, the Veteran reported that he was not receiving treatment for a psychiatric disorder, nor had he ever received such treatment.  Moreover, the April 2012 VA examiner reported the findings noted in such medical records in regard to the Veteran's acquired psychiatric disorder.  Thus, as the medical records have already been reviewed by the VA examiner and the relevant findings are of record, a remand to obtain them is not necessary as such would only result in duplicative evidence.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In April 2012, the Veteran was afforded a VA examination addressing the claim for service connection for an acquired psychiatric disorder.  While the undersigned has considered the arguments with respect to the adequacy of this examination posited by the Veteran's representative, the findings and opinions rendered after this examination reflect consideration of all of the pertinent evidence of record and included a rationale, relying on, and citing to, the records reviewed.  Moreover, the clinician who rendered the findings and opinions offered clear conclusions with supporting data as well as reasoned clinical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Veteran's representative's arguments are without merit and the Boar finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met. 

Additionally, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge at the aforementioned August 2014 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officials who chair such hearings fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.    

Here, during the August 2014 hearing, the undersigned Veterans Law Judge noted the issues on appeal, to include the claim for service connection for an acquired psychiatric disorder.  Also, information was solicited regarding when the Veteran first began having psychiatric problems and the basis for his belief that service connection for a psychiatric disorder is warranted, to include a description of the in-service events he believed caused such disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The undersigned also asked the Veteran if he had been diagnosed with PTSD or if a mental health professional had related his feelings of depression or any other psychiatric problems to service, with a negative response received from the Veteran.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been complied with and that the Board may proceed to adjudicate the claim for service connection for an acquired psychiatric disorder. 

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claim adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to the issue adjudicated below in  accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claim for service connection for an acquired psychiatric disability to include PTSD and depression, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim for service connection for an acquired psychiatric disorder.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include psychoses,  to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  A psychosis is defined as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and substance-induced psychotic disorder.  38 C.F.R. § 3.384.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases such as psychoses listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f)(3); 75 Fed. Reg. 39843-39852 (July 13, 2010). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board notes that the Veteran's DD Form 214 documents that he served as an infantryman in the Southwest Asia theater of operations.  Based on such service, the AOJ has presumed the occurrence of stressors posited by the Veteran as resulting in PTSD.  Such stressors include, as he testified to the undersigned, being in fear of his life when people in chemical protective gear ran towards him warning him about a chemical attack immediately after he landed in Saudi Arabia.  Given the Veteran's reported stressors, which appear to be consistent with his service as an infantryman in the Southwest Asia theater of operations, and the provisions of 38 C.F.R. 
§ 3.304(f)(3) set forth above, the Board acknowledges the occurrence of in-service stressors for the purposes of the claim adjudication herein.  

The STRs, to include the reports from the September 1992 separation examination, do not reflect complaints, treatment, or diagnoses referable to an acquired psychiatric disorder.  The medical history collected in conjunction with the separation examination did not reflect a psychiatric disorder, and the Veteran specifically denied a history at that time of having "[d]epression or excessive worry" or "[n]ervous trouble of any sort."  

After service, the Veteran filed a claim for service connection for a psychiatric disorder, claimed as "PTSD/depression" in January 2012.  The Veteran was afforded a VA examination in connection with this claim, as previously referenced, in April 2012, and this examination is documented to have included a review of the clinical history reflected in the claims file/electronic records.  In this regard, the examiner stated that the Veteran reported that he was not receiving treatment for a psychiatric disorder, nor had he ever received such treatment.  Reviewing the VA electronic clinical records, the examiner noted negative depression screens in December 2001, September 2008, October 2009, and February 2012.  A positive depression screen was noted in November 2010, but it was felt at that time that the Veteran did not have mental health condition requiring further intervention.  The examiner also noted a negative PTSD screen in September 2008, with the Veteran answering "no" to all 4 screening questions.

The portion of the examination devoted to determine if the Veteran had PTSD, in checklist fashion, reflected that the Veteran exhibited none of the symptoms of this diagnosis as set forth in the DSM-IV.  The clinician did diagnosis the Veteran with adjustment disorder with mixed anxiety and depressed mood but found-based on the lack of any persuasive evidence of such-that this condition was not incurred in or aggravated by service.  The examiner concluded that the Veteran did not meet the criteria for PTSD under DSM-IV-to include the "symptoms threshold" for such-at the examination.  Noting this fact, the fact that VA treatment records did not demonstrate "any evidence of a diagnosis or treatment for PTSD," and the negative September 2008 PTSD screen, the examiner concluded that "based on [the] above findings, a current clinical diagnosis of PTSD does not exist in the case of this Veteran."   

The record contains no positive competent medical evidence or opinion contradicting the negative findings and opinions following the April 2012 VA examination, and the Veteran testified that no clinician had related a psychiatric disorder to service, to include fear of hostile military activity therein.  (see August 2014 Hearing Transcript, page 13).  In short, the Board finds the April 2012 VA examination to be definitive as to the matters of whether the Veteran has PTSD and the etiologic relationship between any other current acquired psychiatric disorder and service.  See Nieves-Rodriguez, supra; Stefl, supra.  

In determining that the April 2012 VA examination finding is definitive as to the matter of whether the Veteran has a valid diagnosis of PTSD under DSM-IV, the Board notes that, while the April 2012 VA examiner also found that the criteria for an adequate stressor for a diagnosis of PTSD were not met, it is the lack of the required symptoms of PTSD found by this examiner, or in any other clinical evidence of record, that is the basis for the conclusion herein that the Veteran does not have PTSD as a result of the presumed in-service stressors.  In addition, given the lack of any evidence of a psychosis, as defined by VA regulations, much less evidence of such within one year of service, presumptive service connection on the basis of chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

As for the statements of the Veteran linking an acquired psychiatric disorder to service or relating psychiatric problems from service to the present time, the Board finds such to not be not credible and, thus, not probative.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra.  

In this regard, the contemporaneous evidence, to include the silent STRs and the  Veteran's own statements denying psychiatric symptoms at separation from service, outweighs any current claim of a direct link between a current acquired psychiatric disorder and service, or psychiatric symptoms from service to the present time.  Furthermore, his current statements are made in connection with a claim for VA compensation benefits, which would result in monetary gain, and were not made for several years after service.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, in this case, the Board finds the lack of evidence of relevant disability in the STRs, the specific denial of psychiatric symptoms at separation from service, and the lack of relevant complaints for several years after service discharge to be persuasive evidence against the claim for service connection for an acquired psychiatric disability.  In light of the foregoing, the Board concludes that the statements by the Veteran linking an acquired psychiatric disability to service to not credible as they are inconsistent with the contemporaneous evidence of record and were made under circumstances indicating bias or interest.  

In short, as there is no credible, probative evidence of record showing that an acquired psychiatric disorder, to include PTSD and depression, was incurred as a result of service, service connection for such disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  As such, that doctrine is not applicable with respect to this claim, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the Veteran's claims for service connection for diabetes and an illness manifested by chronic fatigue and diarrhea to ensure that due process is followed and there is a complete record upon which to decide these claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The reports from the VA examinations afforded the Veteran in connection with his claims for service connection for diabetes and an undiagnosed illness manifested by chronic fatigue and diarrhea in May 2012 were almost entirely limited to a discussion of the current nature of these conditions, and did not include medical opinions as to whether these conditions were etiologically related to service.  As such, the Board finds these examinations to be inadequate, and the AOJ will be directed below to obtain clarifying opinions from the VA physician's assistant who conducted these examinations or a suitable substitute.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.)  This remand will also afford the clinician the opportunity to fully consider all theories of entitlement raised in connection with these claims by and on behalf of the Veteran in writing and testimony to the undersigned; in particular,  whether diabetes or an illness manifested by chronic fatigue and diarrhea are etiologically related to in-service vaccinations or exposure to burn pits.  

Furthermore, a remand is necessary in order to obtain outstanding VA treatment records.  As indicated previously, only computer screenshots of the Veteran's VA treatment dated from November 2001 to May 2012 are of record.  However, at his August 2014 Board hearing, he testified that he had received treatment for his diabetes, fatigue, and diarrhea from 1999 to the present.  Therefore, complete copies of his VA treatment records dated from November 2001 to August 2012 and from February 2013 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of the Veteran's VA treatment records dated from November 2001 to August 2012 and from February 2013 to the present referable to his diabetes, fatigue, and diarrhea.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  After obtaining all outstanding treatment records, the record, to include a copy of this Remand, should be forwarded for review by, to the extent possible, the examiner who conducted the May 2012 VA examinations addressing the claims for service connection for diabetes and a disability manifested by chronic fatigue and diarrhea.  Based on review of the evidence contained therein, the clinician should offer an opinions as to:

Diabetes

(A)  The examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that diabetes is related to the Veteran's military service, to include his service in Southwest Asia with exposure to burn pits and/or vaccinations.

(B)  The examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that diabetes manifested within one year of the Veteran's service discharge in October 1992, i.e., by October 1993?  If so, please describe the manifestations.




Chronic fatigue and diarrhea

(A) The examiner should note and detail all reported symptoms of the Veteran's claimed fatigue and diarrhea.  The examiner should conduct a comprehensive examination and provide details about the onset, frequency, duration, and severity of all symptoms related to the Veteran's claimed fatigue and diarrhea.

(B) The examiner should specifically state whether the Veteran's complaints related to claimed fatigue and diarrhea are attributed to a known clinical diagnosis.    

(C) If any symptoms of the Veteran's claimed fatigue and diarrhea have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  

(D)  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's claimed fatigue and diarrhea and/or symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E) For each diagnosed disorder related to the Veteran's claimed fatigue and diarrhea, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his service in Southwest Asia with exposure to burn pits and/or vaccinations.

In offering such opinions, the clinician should document consideration of the August 2011 Institute of Medicine of the National Academies report on the adverse effects of vaccines; the January 2012 abstract on the risks of developing type 1 diabetes due to vaccinations of military personnel; the World Health Organization fact sheet discussing the risks of squalene in vaccinations, particularly in Gulf War Veterans; and the other medical treatises/articles submitted on behalf of the Veteran in August 2014.  

The rationale for all opinions offered should be provided.
  
3.  After completing the above, and any other indicated development deemed necessary in connection with the claims for service connection for diabetes and a disability manifested by chronic fatigue and diarrhea, these claims should be readjudicated based on the entirety of the evidence.  If either claim remains denied, the Veteran and his agent should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


